Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered August 28, 2003. The order granted plaintiffs motion for summary judgment enjoining defendant from the continued operation of a sign and sign structure on its property and directed defendant to remove the sign and sign structure from the property within 60 days.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Green, J.E, Hurlbutt, Kehoe, Gorski and Lawton, JJ.